ORDER
Upon consideration of the defendant’s petition filed in this matter for a writ of certiorari to the North Carolina Court of Appeals to review its decision, the following order is entered and is hereby certified to the North Carolina Court of Appeals:
“The defendant’s petition for writ of certiorari is allowed for the sole purpose of entering this order. The order of the Court of Appeals denying defendant’s petition for writ of certiorari is reversed and the cause is remanded to the Court of Appeals for review on the merits. By order of the Court in conference, this the 8th day of January 1985.
Mitchell, J.
For the Court”